DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority applications to overcome the rejections because a translation of said applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities: 
in claim 9 lines 1-3, “wherein the main chamber is provided on a side surface portion on a center side in the vehicle width direction of a backrest of the one seat or the second seat” should be --wherein the main chamber is provided on a side surface portion of a backrest of the first seat or the second seat on a center side in a vehicle width direction--;
in claim 12 line 1, “inflater” should be --inflator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 31, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 lines 1-3, the limitation “wherein the main chamber is provided on a side surface portion on a center side in the vehicle width direction of a backrest of the one seat or the second seat” is unclear. Therefore, claim 9 is rendered indefinite.
Claim 31 is identical to claim 30. Therefore, claim 31 should be canceled.
Claim 34 is identical to claim 33. Therefore, claim 34 should be canceled.
Claim 35 is identical to claim 24. Therefore, claim 35 should be canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukawatase et al. (U.S. Patent 10,668,887 B2).
Regarding claim 28, Fukawatase et al. (Figs. 1-15) discloses a side airbag device 50 in combination with a seating arrangement include the first seat 10 and the second seat 10 (at least column 9 lines 9-12), the side airbag device 50 comprising: 
an airbag cushion 70, 70F, 70R, 70RA, 70RB; and 
an inflator 56 within the cushion that receives a signal from a sensor 64 to generate a gas and deploys the cushion; and 
wherein the airbag cushion includes a main chamber 70F, 70R and a sub-chamber 70RA, 70RB, the main chamber partitioned into a vehicle front chamber 70F and a vehicle rear chamber 70R by a divider 74, the sub-chamber 70RA, 70RB mounted on a lateral side of one of the vehicle front chamber 70F and the vehicle rear chamber 70R, and 
wherein the main chamber 70F, 70R is mounted to the first seat 10 for deployment from a lateral side 16A of the first seat 10.
Regarding claims 29-31, Fukawatase et al. (Figs. 1-15) discloses the side airbag device 50, 
(claim 29) wherein the sub-chamber 70RA, 70RB is mounted on the lateral side of one of the vehicle front chamber 70F and the vehicle rear chamber 70R facing away from the first seat 10;
(claim 30 & 31) wherein the sub-chamber 70RA, 70RB is mounted on the lateral side of vehicle rear chamber 70R.
Claims 28 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohno et al. (U.S. Patent 10,744,970 B2).
Regarding claim 28, Ohno et al. (Figs. 1-11) discloses a side airbag device 14 in combination with a seating arrangement include the first seat 10 and the second seat 10 (at least column 5 lines 11-24), the side airbag device 14 comprising: 
an airbag cushion 42, 50, 60; and 
an inflator 44 within the cushion that receives a signal from a sensor 48 to generate a gas and deploys the cushion; and 
wherein the airbag cushion includes a main chamber 50 and a sub-chamber 60, the main chamber partitioned into a vehicle front chamber 56 and a vehicle rear chamber 58 by a divider 54, the sub-chamber 60 mounted on a lateral side of one of the vehicle front chamber 56 and the vehicle rear chamber 58, and 
wherein the main chamber 50 is mounted to the first seat 10 for deployment from a lateral side 16A of the first seat 10, 16.
Regarding claims 32-34, Ohno et al. (Figs. 1-11) discloses the side airbag device 14, 
(claim 32) wherein the sub-chamber 60 is mounted on the lateral side of one of the vehicle front chamber 56 and the vehicle rear chamber 58 facing toward from the first seat 10, 16;
(claims 33 & 34) wherein the sub-chamber 60 is mounted on the lateral side of vehicle rear chamber 58.
Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukawatase et al. (U.S. Patent 11,077,815 B2).
Regarding claim 28, Fukawatase et al. (at least Fig. 3) discloses a side airbag device 82 in combination with a seating arrangement include the first seat 80 and the second seat 80, the side airbag device 82 comprising: 
an airbag cushion 53, 64, 84; and 
an inflator 22 within the cushion that receives a signal from a 60 to generate a gas and deploys the cushion; and 
wherein the airbag cushion includes a main chamber 53, 64 and a sub-chamber 84, the main chamber partitioned into a vehicle front chamber 64 and a vehicle rear chamber 53 by a divider 53A, the sub-chamber 84 mounted on a lateral side of one of the vehicle front chamber 64 and the vehicle rear chamber 53, and 
wherein the main chamber 53, 64 is mounted to the first seat 80 for deployment from a lateral side 16A of the first seat 80.
Regarding claim 29, Fukawatase et al. (at least Fig. 3) discloses the side airbag device 82, wherein the sub-chamber 84 is mounted on the lateral side of one of the vehicle front chamber 64 and the vehicle rear chamber 53 facing away from the first seat 80.
Claims 23-31 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aki et al. (U.S. Patent 11,242,024 B2).
Regarding claim 23, Aki et al. (Figs. 7-9) discloses a side airbag device 54 comprising for deployment from a seatback 18 of a first seat 14 of a vehicle in a direction toward a second seat 14 of the vehicle (at least column 5 lines 20-32), the side airbag device 54 comprising: 
an airbag cushion 80, 56F, 56R, 82; and 
an inflator 58 within the airbag cushion that receives a signal from a sensor (at least column 9 lines 23-40) to generate a gas and deploys the cushion; and 
wherein the cushion includes a main chamber 80 and a sub-chamber 82, the main chamber partitioned into a vehicle front chamber 56F and a vehicle rear chamber 56R by a divider 64, the sub-chamber 82 mounted on a lateral side of one of the vehicle front chamber 56F and the vehicle rear chamber 56R facing away from the first seat (Figs. 7-9).
Regarding claim 24-27 and 35, Aki et al. (Figs. 7-9) discloses the side airbag device 54, 
(claims 24 and 35) wherein the sub-chamber 82 is configured to be attached near a position in which a shoulder S of an occupant P abuts a main chamber 80; 
(claim 25) wherein the sub-chamber 82 is mounted on the lateral side of vehicle rear chamber 56R;
(claim 26) in combination with the first seat 14;
(claim 27) in combination with a seating arrangement including the first seat 14 and the second seat 14.
Regarding claim 28, Aki et al. (Figs. 7-9) discloses a side airbag device 54 in combination with a seating arrangement include the first seat 14 and the second seat 14 (at least column 5 lines 20-32), the side airbag device 54 comprising: 
an airbag cushion 80, 56F, 56R, 82; and 
an inflator 58 within the cushion that receives a signal from a sensor (at least column 9 lines 23-40) to generate a gas and deploys the cushion; and 
wherein the airbag cushion includes a main chamber 80 and a sub-chamber 82, the main chamber partitioned into a vehicle front chamber 56F and a vehicle rear chamber 56R by a divider 64, the sub-chamber 82 mounted on a lateral side of one of the vehicle front chamber 56F and the vehicle rear chamber 56R, and 
wherein the main chamber 80 is mounted to the first seat 14 for deployment from a lateral side 18A of the first seat 14.
Regarding claims 29-31, Aki et al. (Figs. 7-9) discloses the side airbag device 54, 
(claim 29) wherein the sub-chamber 82 is mounted on the lateral side of one of the vehicle front chamber 56F and the vehicle rear chamber 56R facing away from the first seat 14;
(claim 30 & 31) wherein the sub-chamber 82 is mounted on the lateral side of vehicle rear chamber 56R.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase et al. (U.S. Patent 10,668,887 B2) in view of Fujiwara (U.S. Patent 9,290,151 B2).
Regarding claim 23, Fukawatase et al. (Figs. 1-15) discloses a side airbag device 50 comprising for deployment from a seatback 16 of a first seat 10 of a vehicle, the side airbag device 50 comprising: 
an airbag cushion 70, 70F, 70R, 70RA, 70RB; and 
an inflator 56 within the airbag cushion that receives a signal from a sensor 64 to generate a gas and deploys the cushion; and 
wherein the cushion includes a main chamber 70F, 70R and a sub-chamber 70RA, 70RB, the main chamber partitioned into a vehicle front chamber 70F and a vehicle rear chamber 70R by a divider 74, the sub-chamber 70RA, 70RB mounted on a lateral side of one of the vehicle front chamber 70F and the vehicle rear chamber 70R facing away from the first seat 10 (Figs. 1-15).
But Fukawatase et al. does not specifically disclose the side airbag device 50 comprising for deployment from a seatback 16 of a first seat 10 of a vehicle in a direction toward a second seat 10 of the vehicle. 
Fujiwara (at least Figs. 1-5) discloses a side airbag device 14L, 14R comprising for deployment from a seatback 22L, 22R of a first seat 12L, 12R of a vehicle in a direction toward a second seat 12R, 12L of the vehicle, in addition to a side airbag device 24L, 24R for deployment from the seatback 22L, 22R toward a side portion 18L, 18R of the vehicle. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the side airbag device 50 of Fukawatase et al. for deployment from the seatback of a first seat of a vehicle in a direction toward a second seat of the vehicle, according to the teachings of Fujiwara, in order to achieve the desirable result of improved occupant protection during side collision.
Regarding claims 24-27 and 35, the combination of Fukawatase et al. and Fujiwara as modified above discloses the side airbag device 50, 
(claims 24 and 35) wherein the sub-chamber 70RA, 70RB is configured to be attached near a position in which a shoulder S of an occupant P abuts a main chamber 70F, 70R; 
(claim 25) wherein the sub-chamber 70RA, 70RB is mounted on the lateral side of vehicle rear chamber 70R;
(claim 26) in combination with the first seat 10;
(claim 27) in combination with a seating arrangement including the first seat 10 and the second seat 10.
Claims 1, 8, 9, 12, 16, 21-24, 26, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase et al. (U.S. Patent 11,077,815 B2) in view of Fujiwara (U.S. Patent 9,290,151 B2).
Regarding claims 1, 8, and 9, Fukawatase et al. (at least Fig. 3) discloses a side airbag device 82 comprising for deployment from a seatback 16 of a first seat 80 of a vehicle, the side airbag device 82 comprising: 
an airbag cushion 53, 64, 84; and 
an inflator 22 within the airbag cushion that receives a signal from a sensor 60 to generate a gas and deploys the cushion; and 
wherein the cushion includes a main chamber 53, 64 and a sub-chamber 84, the main chamber partitioned into a vehicle front chamber 64 and a vehicle rear chamber 53 by a divider 53A, the sub-chamber 84 mounted on a lateral side of the vehicle front chamber 64 facing away from the first seat 10 (Fig. 3).
But Fukawatase et al. does not specifically disclose the side airbag device 82 comprising for deployment from a seatback 16 of a first seat 80 of a vehicle in a direction toward a second seat 80 of the vehicle (claim 1); wherein the cushion inflates and expands at a seat far side (claim 8); and wherein the main chamber is provided on a side surface portion on a center side in the vehicle width direction of a backrest of the one seat or the second seat (claim 9).
Fujiwara (at least Figs. 1-5) discloses a side airbag device 14L, 14R comprising for deployment from a seatback 22L, 22R of a first seat 12L, 12R of a vehicle in a direction toward a second seat 12R, 12L of the vehicle, in addition to a side airbag device 24L, 24R for deployment from the seatback 22L, 22R toward a side portion 18L, 18R of the vehicle (claim 1); wherein a cushion 32L, 32R inflates and expands at a seat far side (claim 8); and wherein a main chamber 32L, 32R is provided on a side surface portion on a center side in the vehicle width direction of a backrest of the one seat or the second seat (claim 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the side airbag device 82 of Fukawatase et al. for deployment from the seatback of a first seat of a vehicle in a direction toward a second seat of the vehicle, according to the teachings of Fujiwara, in order to achieve the desirable result of improved occupant protection during side collision.
Regarding claim 12, the combination of Fukawatase et al. and Fujiwara as modified above discloses a vent hole 67 through which gas generated by the inflater flows is provided in an attachment portion between the sub-chamber 84 and the main chamber 53, 64, and the sub-chamber 84 and the main chamber 53, 64 include: side airbag device 82 according to claim 1, wherein a periphery of the vent hole 67 and an outer peripheral portion of the sub-chamber 84 are coupled by stitching.
Regarding claims 16, 21, and 22, the combination of Fukawatase et al. and Fujiwara as modified above discloses the side airbag device 82, 
(claim 16) wherein the sub- chamber 84 is configured to be attached near a position in which a shoulder S of an occupant P abuts a main chamber 53, 64;
(claim 21) in combination with the first seat 80;
(claim 22) in combination with a seating arrangement including the first seat 80 and the second seat 80.
Regarding claim 23, Fukawatase et al. (at least Fig. 3) discloses a side airbag device 82 comprising for deployment from a seatback 16 of a first seat 80 of a vehicle, the side airbag device 82 comprising: 
an airbag cushion 53, 64, 84; and 
an inflator 22 within the airbag cushion that receives a signal from a sensor 60 to generate a gas and deploys the cushion; and 
wherein the cushion includes a main chamber 53, 64 and a sub-chamber 84, the main chamber partitioned into a vehicle front chamber 64 and a vehicle rear chamber 53 by a divider 53A, the sub-chamber 84 mounted on a lateral side of one of the vehicle front chamber 64 and the vehicle rear chamber 53 facing away from the first seat 80 (Fig. 3).
But Fukawatase et al. does not specifically disclose the side airbag device 82 comprising for deployment from a seatback 16 of a first seat 80 of a vehicle in a direction toward a second seat 80 of the vehicle. 
Fujiwara (at least Figs. 1-5) discloses a side airbag device 14L, 14R comprising for deployment from a seatback 22L, 22R of a first seat 12L, 12R of a vehicle in a direction toward a second seat 12R, 12L of the vehicle, in addition to a side airbag device 24L, 24R for deployment from the seatback 22L, 22R toward a side portion 18L, 18R of the vehicle. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the side airbag device 82 of Fukawatase et al. for deployment from the seatback of a first seat of a vehicle in a direction toward a second seat of the vehicle, according to the teachings of Fujiwara, in order to achieve the desirable result of improved occupant protection during side collision.
Regarding claims 24, 26, 27 and 35, the combination of Fukawatase et al. and Fujiwara as modified above discloses the side airbag device 82, 
(claims 24 and 35) wherein the sub-chamber 84 is configured to be attached near a position in which a shoulder S of an occupant P abuts a main chamber 53, 64; 
(claim 26) in combination with the first seat 80;
(claim 27) in combination with a seating arrangement including the first seat 80 and the second seat 80.

Response to Arguments
Applicant’s arguments with respect to claims 1, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614 

                                                                                                                                                  

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614